 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     PROFESSIONAL SOLUTIONS                               Case No. 1:19-cv-01605-NONE-SAB
10   INSURANCE COMPANY,
                                                          ORDER DIRECTING CLERK OF COURT
11                  Plaintiff,                            TO ASSIGN DISTRICT JUDGE TO CLOSE
                                                          CASE AND ADJUST THE DOCKET TO
12           v.                                           REFLECT VOLUNTARY DISMISSAL
                                                          PURSUANT TO RULE 41(a) OF THE
13   JOHN M. CARDOT, et al.,                              FEDERAL RULES OF CIVIL PROCEDURE

14                  Defendants.                           (ECF No. 25)

15

16          On September 10, 2018, a stipulation was filed dismissing this action. (ECF No. 25.) In

17 light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

18 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

19 dismissed without an award of costs or attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

21 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

22 dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:     May 20, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
